A rehearing was granted upon the application of defendant, and the case reargued February 7, 1893- Upon March 10, 1893, the following opinion was filed:
Montgomery, J.
A rehearing has been ordered in this case, and a reargument had.
*35The only item which it is found by our former opinion the plaintiff had offered sufficient proof of to'justify submitting the case to the jury was a charge of commissions and overprice on 17 bales of tobacco sold to Benjamin Labe at some date after October 3, 1889. The opinion was written with the understanding that this was a part of the 27 bales described in the item of plaintiff’s bill of particulars under date of July 25, 1890. A re-examination of the ease has satisfied us that we were mistaken in this, and that this item was not the one, nor was it included in the 27-bale item, and was not included in the plaintiff’s bill of particulars. This conclusion necessarily leads to a different result.
The judgment of the court below will stand affirmed, with costs.
McGrath, Long, and Grant, JJ., concurred. Hooker, G. J., took no part in the decision.